Citation Nr: 1242099	
Decision Date: 12/10/12    Archive Date: 12/20/12

DOCKET NO.  08-34 032A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1987 to August 1992. 

This matter is before the Board of Veterans' Appeals (the Board) on appeal of a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida which, in part, confirmed and continued the denial of service connection for a lumbar strain.

In December 1992, the RO denied the Veteran's service-connection claim for a low back disability.  The Veteran's subsequent requests to reopen this claim were denied in rating decisions dated in September 1999, April 2000, and August 2004.  The Veteran did not appeal any of these decisions. 

The Veteran testified at a Travel Board hearing which was chaired by the undersigned Veterans Law Judge at the St. Petersburg RO in October 2010.  A transcript of the hearing has been associated with the Veteran's VA claims folder.

In a January 2011 decision, the Board determined that new and material evidence had been submitted to reopen the Veteran's claim for service connection for a low back disability.  The Board also remanded this reopened issue for additional development.


FINDING OF FACT

The competent evidence shows that the Veteran's low back disability, which manifested first several years after her service separation, is not related to active service.



CONCLUSION OF LAW

A low back disability was not incurred or aggravated during service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In this appeal, the RO provided notice to the Veteran in a November 2007 letter, prior to the date of the issuance of the appealed March 2008 rating decision.  The November 2007 letter explained what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service, VA treatment records and the reports various VA examinations to include a recent March 2011 VA examination.  The March 2011 examination report reflects that the VA examiner reviewed the Veteran's past medical history, recorded her current complaints, conducted an appropriate physical evaluation of the Veteran, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  The Board concludes that this examination report is adequate for purposes of rendering a decision in the instant appeal.  See 38 CF.R. § 4.2 (2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and by the Veteran's representative on her behalf as well as the Veteran's October 2010 hearing testimony.  The Board finds that no additional RO action to further develop the record on the claim is warranted.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 

Law and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Factual Background and Analysis

The Veteran contends that she has a current low back disability that is related to an in-service back injury she sustained after slipping and falling while in the shower.

Service treatment records note that the Veteran received care at various times during her active duty service for low back pain.  Specifically, a November 1987 treatment report noted a history of low back pain.  In April 1991, she presented with complaints of low back pain.  On her separation examination in June 1992, the Veteran presented with lower back pain status post trauma that occurred 2 months ago.  

The Veteran underwent a VA examination in November 1992.  She presented with complaints of low back pain as she reported falling when getting out of the shower in March 1992.  She noted that she currently had intermittent back pain that was in the mid lumbar area with occasional radiation to both hips when she stood for a long period of time.  The diagnosis was chronic low back pain, cause unknown.  An x-ray of the lumbar spine demonstrated a normal lumbosacral spine.

A subsequent December 1994 enlistment examination for her service in the Army Reserves was negative for complaints or diagnoses related to her low back.

In an August 2007 letter, a VA physician noted that he had treated the Veteran since October 2005 when she was employed as a nursing aide which required physical activity.  The physician reviewed the Veteran's service treatment records and noted that she was seen on 6 occasions for back pain between 1988 to 1993.  The back pain appeared to be a problem after running or exercising.  The physician opined that "from the limited information I have" the Veteran had a back problem/strain during her active military service.

The Veteran underwent a VA examination in February 2008.  The examiner noted a non-military work related lifting injury in 2005 which reportedly resulted in her being out of work for 2 years.  The examiner also noted that X-rays of the lumbosacral spine performed in November 2005 and February 2008 were negative.  The diagnosis was a lumbar strain and sciatica symptoms in both of her lower extremities.  The examiner opined that the sciatica symptoms in both of her lower extremities were not due to her military experience as this was not present until after her work injury in 2005.  Regarding the lumbar strain and its relation to service, the examiner could not offer an opinion because such knowledge was not available in the medical literature and any opinion would be speculation.

Per the January 2011 Board remand instructions, the Veteran underwent a VA examination in March 2011.  The Veteran reported that the onset of her back pain was in 1991.  She also injured her back in a motor vehicle accident in 2002 and injured her back in a work-related accident in 2005 which resulted in her being off of work for 2 years.  The diagnosis was a lumbar strain.  The examiner opined that the Veteran's lumbar strain was less likely than not related to her service as the service treatment record complaints of low back pain were all diagnosed with conditions other than spine problems including a urinary tract infection, costochondritis and salpingitis.  The examiner also observed that the December 2004 Reserves enlistment examination was silent for back problems and the spine examination was normal.  There was also no medical documentation of a chronic back problem until an August 1999 VA problem list which noted lumbago.  There were also non-service injuries to her back in 2002 and 2005.

When considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds however, that service connection for a low back disability is not warranted.

There is a current diagnosis of a lumbar strain; hence, the first element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000).

The Board acknowledges that the Veteran's service treatment records demonstrate multiple complaints of back pain.  The service treatment records however, are negative for any or diagnoses of any chronic lumbar back disorders as the back complaints were medically addressed in service, and appear to have been of an acute and transitory nature.  Significantly, the June 1992 separation noted lower back pain status post trauma that occurred 2 months ago; however, a chronic back disability was not diagnosed.  Likewise, the November 1992 VA examination while noting the Veteran complaints of chronic low back pain did not diagnosis a chronic back disability.  The Board notes that while the Veteran presented with these complaints of pain, pain alone, without a diagnosed or underlying malady or condition, is not a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), aff'd in part, vacated and remanded in part on other grounds, 259 F.3d 1356  (Fed. Cir. 2001).

Initially, the Board notes that service connection may be granted on a presumptive basis for certain chronic diseases, including arthritis, if such diseases are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  While the Veteran complained of low back pain within one year after her separation from active duty, the evidence does not contain X-ray evidence of arthritis during this period.  Accordingly, service connection for arthritis on a presumptive basis is not warranted.  

With regard to service connection on a direct basis, the Board notes that the December 1994 enlistment examination for her service in the Army Reserves which was negative for complaints or diagnoses related to her low back supports the conclusion that the Veteran did not sustain a chronic low back disability in service.  

While the Veteran had an in-service lumbar injury reportedly due to a fall when getting out of the shower, there are no clinical findings or diagnoses of lumbar back disability until many years after service.  The first post-service evidence of a lumbar spine disability was the August 1999 diagnosis of lumbago.  Additionally, VA treatment notes report that injuries to her back were sustained in a 2002 motor vehicle accident and a 2005 work-related accident.

As the Veteran was not diagnosed with a lumbar disorder until many years after service and there was a significant period between her service and her post-service injuries where the medical record was silent for complaints of a back disability (with normal findings noting during the time of her Reserve examination in 1994), the Board concludes that the weight of the evidence is against a finding of any continuity of symptomatology.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  

There are conflicting opinions as to whether the Veteran's low back disability is related to her active service.  As noted above, in an August 2007 letter, a VA physician opined that "from the limited information I have" the Veteran had a back problem/strain during her active military service.  Conversely, the March 2011 VA examiner specifically found that the Veteran's current lumbar strain was less likely than not related to her military service.

The Board may favor the opinion of one competent medical professional over that of another so long as an adequate statement of reasons and bases is provided.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).

Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993). 

In this instance, the Board finds that the March 2011 VA examiner's opinion to be the most probative.  Regarding the August 2007 letter from a VA physician, while the letter related the Veteran's back disability to service, no rationale was provided for this opinion and the physician did not provide any specific evidentiary or medical basis for the opinion.  Additionally, the physician himself noted that his opinion was based on "the limited information I have".  The Board notes that, in assessing evidence such as medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).

In contrast, the March 2011 VA examiner provided an unequivocal and detailed medical opinion supported by a pertinent rationale based upon a review of the Veteran's claims file and an examination of the Veteran, when concluding that the Veteran's claimed low back disability was not related to the Veteran's service.  Significantly, the examiner also noted that while the Veteran had in-service complaints of back pain, these complaints were all attributed to other diagnosed conditions other than spine problems including a urinary tract infection, costochondritis and salpingitis.  The examiner also mentioned the Veteran's 2002 and 2005 post-service back injuries.  Notably, the August 2007 VA physician did not mention or take into account the Veteran's multiple post-service traumas.  Also the March 2011 VA examiner addressed the lapse in time from the Veteran's in-service back complaints and the first diagnosed back disability in August 1999.  The examiner specifically noted that the December 2004 Reserves enlistment examination was silent for back problems and the spine examination was normal.  For these reasons the Board finds the March 2011 VA examiner's assessment to be the most probative.  

Given that the most probative opinion is against a finding of a relationship between a low back disability and service, the Board finds that service connection is not warranted.

In reaching this conclusion, the Board has considered the lay evidence offered by the Veteran to VA.  This includes her statements and testimony of her and her representative in which they asserted their belief that the Veteran's claimed low back disability is related to service.

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999); see also Espiritu v. Derwinski, supra.

To the extent that the Veteran and her representative's assertions are offered to establish a relationship between the current claimed disability and service, such evidence must fail.  The matter of medical etiology, or relationship-the matter on which these claims turn-is within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran and her representative are not shown to be other than laypersons without the appropriate medical training and expertise, they are not competent to render a probative (i.e., persuasive) opinion on a medical matter.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, supra.  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Moreover, to the extent that the holding in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) can be interpreted to enable a lay person to speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg, the question of causation here involves a more complex relationship that the Veteran and her representative are not competent to address.  Hence, the lay assertions in this regard have no probative value.



ORDER

Entitlement to service connection for a low back disability is denied.


____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


